Case 17-13697-mdc                Doc 399-1 Filed 07/14/20 Entered 07/14/20 16:18:08        Desc
                                   Certificate of Service Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
  IN RE:                                       :     CHAPTER 11
                                               :
  GRIMM BROTHERS REALTY                        :     BANKRUPTCY NO. 17-13697-MDC
  CO. ,                                        :
                                               :
                                Debtor.        :
                                               :

                                      CERTIFICATE OF SERVICE

         I, Michael D. Vagnoni, an associate with the law firm of Obermayer Rebmann Maxwell &

Hippel LLP, do hereby certify that on July 14, 2020, a true and correct copy of the Joinder of the

Montgomery County Tax Claim Bureau to the Responses of the United States Trustee and the

Norristown Municipal Waste Authority in Opposition to Debtor’s Motion for Reconsideration of

Court Order of May 15, 2020 Converting Case to Chapter 7 was served via Court’s CM/ECF

system upon the following.



Dated: July 14, 2020                               /s/ Michael D. Vagnoni
                                                   Michael D. Vagnoni, Esquire




OMC\4834-2951-9043.v1-7/14/20
Case 17-13697-mdc               Doc 399-1 Filed 07/14/20 Entered 07/14/20 16:18:08   Desc
                                  Certificate of Service Page 2 of 2



                                           SERVICE LIST

JOSHUA LOUIS THOMAS on behalf of Debtor Grimm Brothers Realty Co.
joshualthomas@gmail.com

United States Trustee
USTPRegion03.PH.ECF@usdoj.gov

KEVIN P. CALLAHAN on behalf of U.S. Trustee United States Trustee
kevin.p.callahan@usdoj.gov

STEVEN KAPUSTIN on behalf of Creditor Madeline Rice
skapustin@regerlaw.com

WILLIAM J. LEVANT on behalf of Creditor Madeline Rice
wlevant@kaplaw.com

WILLIAM J. LEVANT on behalf of Creditor Tyler Shipley
wlevant@kaplaw.com

ALBERT JAMES MILLAR on behalf of Creditor PA Dept of Revenue
RA-occbankruptcy3@state.pa.us, RA-occbankruptcy6@state.pa.us

JAMES RANDOLPH WOOD on behalf of Creditor Norristown Municipal Waste Authority and
Municipality of Norristown
jwood@portnoffonline.com, jwood@ecf.inforuptcy.com

ALBERT JAMES MILLAR on behalf of Creditor Norristown Municipal Waste Authority and
Municipality of Norristown
RA-occbankruptcy3@state.pa.us, RA-occbankruptcy6@state.pa.us

AMY WEIKEL on behalf of Creditor Office of Unemployment Compensation Tax Services,
Department of Labor and Industry, Commonwealth of Pennsylvania
Ra-li-beto-bankreading@state.pa.us

CARLA ARIAS on behalf of Creditor Office of Unemployment Compensation Tax Services,
Department of Labor and Industry, Commonwealth of Pennsylvania
carias@pa.gov

ANTHONY ST. JOSEPH on behalf of Creditor the United States of America
anthony.stjoseph@usdoj.gov




OMC\4834-2951-9043.v1-7/14/20                    2
